DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/09/2021. In the paper of 06/09/2021, Applicant amended claim 165.

Status of the Claims
Claims 165-184 are currently under examination.

Response to Arguments
Withdrawn Rejection(s)
The objection to the specification because the drawings of Figs. 1A-1D, Figs. 2A-2B and Fig. 3 refer to sequences without also identifying the sequences by their sequence identifier (SEQ ID NO) is withdrawn in view of amendments to the specification at para [0002] and para [0051]-[0056], filed on 06/09/2021.
The objection to claims 167 and 168 for being substantial duplicates of each other is withdrawn in view of additional consideration of the claim limitations under broadest reasonable interpretation.
Applicant argues that claims 167 and 168 have different scopes (see Remarks of 06/09/2021, pg 10, 2nd para of section entitled “Claim Objections”) because claim 167 encompasses an oligomer in which 14 contiguous nucleotides come from a genotype, subtypes or isolate of HBV while claim 168 is directed to an oligomer comprising at least 14 contiguous  nucleotides of SEQ ID NO: 35. However, since the full length sequence of SEQ ID NO: 35 is a HBV sequence, and is necessarily a sequence coming from a genotype, subtypes or isolate of HBV, Applicant’s argument was not found to be fully persuasive.
Instead, the examiner agrees that claims 167 and 168 have different scope in view of reanalysis of the broadest limitation, i.e. limitation (i) of claim 167. 


Maintained Rejection(s)
The rejection of claims 165 and 178-183 under 35 U.S.C. 103 as stated in the Non-Final paper mailed on 03/17/2021 is maintained because the amended claim 165 is indefinite since it recites broad and narrow limitations together such that is unclear which of the claim limitations are truly intended to be applied in the newly amended claim 165. 
More specifically, concerning the instant first amplification oligomer, claim 165 recites each of the following limitations (i) and (a) as follows:
(i) “the first amplification oligomer comprises a target-hybridizing sequence comprising at least 10 contiguous nucleotides of one of SEQ ID NOs: 2 or 3; optionally wherein the first amplification oligomer comprises the sequence of SEQ ID NO: 2”; 
“(a) further wherein: the first amplification oligomer comprises the sequence of SEQ ID NO: 2”; 

The limitation of claim 165 designated herein as (i) is a broad range limitation while the limitation of claim 165 designated herein as (a) is a narrow range limitation.

Further concerning the fourth amplification oligomer, claim 165 recites each of the following limitations (ii) and (b) as follows:
(ii) the fourth amplification oligomer comprises a target-hybridizing sequence comprising at least 10 contiguous nucleotides of one of SEQ ID NOs: 34 or 35, optionally wherein the fourth amplification oligomer comprises (i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and (ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV; 

 “(b) further wherein:
the fourth amplification oligomer comprises (i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and (ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV”. 

The limitation of claim 165 designated herein as (ii) is a broad range limitation while the limitation of claim 165 designated herein as (b) is a narrow range limitation.

The rejection of claims 165 and 176-184 under 35 U.S.C. 103 as stated in the Non-Final paper mailed on 03/17/2021 is also maintained for the same reason(s) as for the rejection of claims 165 and 178-183 under 35 U.S.C. 103 above.

Claim Rejections - 35 USC § 112 (new and necessitated by claim amendments)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 165-184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 165 is indefinite for reciting a plurality of limitations that are oppose each other, as such it is unclear what Applicant is intending to claim. 
Claim 165 is construed as reciting broad recitation along with limitations that are a narrower statement of the range/limitation and is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

More specifically, concerning the instant first amplification oligomer, claim 165 recites each of the following limitations (i) and (a) as follows:
(i) “the first amplification oligomer comprises a target-hybridizing sequence comprising at least 10 contiguous nucleotides of one of SEQ ID NOs: 2 or 3; optionally wherein the first amplification oligomer comprises the sequence of SEQ ID NO: 2”; 
“(a) further wherein: the first amplification oligomer comprises the sequence of SEQ ID NO: 2”. 

The limitation of claim 165 designated herein as limitation (i) is a broad range limitation) while the limitation of claim 165 designated herein as limitation (a) is a narrow range limitation.

Further concerning the fourth amplification oligomer, claim 165 recites each of the following limitations (ii) and (b) as follows:
(ii) the fourth amplification oligomer comprises a target-hybridizing sequence comprising at least 10 contiguous nucleotides of one of SEQ ID NOs: 34 or 35, optionally wherein the fourth amplification oligomer comprises (i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and (ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV; (corresponding to a broad range recitation); and 

 “(b) further wherein:
the fourth amplification oligomer comprises (i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and (ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV” (corresponding to a narrow range recitation).

The limitation of claim 165 designated above as limitation (ii) is a broad range limitation) while the limitation of claim 165 designated above as limitation (b) is a narrow range limitation.

Claims 166-184 are also rejected as they depend from claim 165.

Claim Interpretation 
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Under broadest reasonable interpretation (BRI), the following instant claims are construed as shown below:
Claim 165
Claim 165 is construed as being directed to a detection method that provides at least a first, second, third and fourth amplification oligomers for performing a nucleic acid amplification to generate at least a first amplicon and a second amplicon, 
wherein the first amplification oligomer comprises at least 10 contiguous nucleotides of the 23 bp instant SEQ ID NO: 2, or comprises at least 10 contiguous nucleotides of the 21 bp instant SEQ ID NO: 3;
wherein the second amplification oligomer comprises at least 10 contiguous nucleotides of the 30 bp instant SEQ ID NO: 20; or comprises at least 10 contiguous nucleotides of the 22bp instant SEQ ID NO: 21; or comprises at least 10 contiguous nucleotides of the 27 bp instant SEQ ID NO: 22;
wherein the third amplification oligomer comprises at least 10 contiguous nucleotides of the 20 bp instant SEQ ID NO: 41;
wherein the fourth amplification oligomer comprises at least 10 contiguous nucleotides of the 29 bp instant SEQ ID NO: 34; or comprises at least 10 contiguous nucleotides of the 35 bp instant SEQ ID NO: 35.

Concerning the sequences of the instant claims 165-166, 180-183
SEQ ID NO: 2 (23 bp)
The nucleotide sequence of SEQ ID NO: 2 comprises a 6 bp 5’- GGCACC-‘3 tag that is upstream of the 17 bp HBV sequence 5’-TAGTCCAGAAGAACCAA-’3 of GenBank Accession No. GU078862 at nucleotides 308-324; or of GenBank Accession No. KU679939.1 at nucleotides 437-453. 

SEQ ID NO: 3 (21 bp)
The nucleotide sequence of SEQ ID NO: 3 comprises a 6 bp 5’- GGCACC-‘3 tag that is upstream of the 15 bp HBV sequence 5’-TAGTCCAGAAGAACC-’3 of GenBank Accession No. GU078862 at nucleotides 310-324; or of GenBank Accession No. KU679939.1 at nucleotides 439-453. 

SEQ ID NO: 20 (30 bp)
	The second amplification oligomer comprises the 30 bp instant SEQ ID NO: 20, said SEQ ID NO: 20 consisting of HBV sequence 5’- GATGTGTCTGCGGCGTTTTATCATCTTCCT-’3 of GenBank Accession No. GU078862 at nucleotides 247-276; or of GenBank Accession No. KU679939.1 at nucleotides 376-405. 

SEQ ID NO: 21 (22 bp)
	The second amplification oligomer comprises the 22 bp instant SEQ ID NO: 21, said SEQ ID NO: 21 consisting of HBV sequence 5’- GATGTGTCTGCGGCGTTTTATC-’3 of GenBank Accession No. GU078862 at nucleotides 247-268; or of GenBank Accession No. KU679939.1 at nucleotides 376-397. 

SEQ ID NO: 22 (27 bp)
	The second amplification oligomer comprises the 27 bp instant SEQ ID NO: 22, said SEQ ID NO: 22 consisting of HBV sequence 5’- GATGTGTCTGCGGCGTTTTATCATCTT-’3 of GenBank Accession No. GU078862 at nucleotides 247-273; or of GenBank Accession No. KU679939.1 at nucleotides 376-402. 

SEQ ID NO: 41 (20 bp)
	The third amplification oligomer comprises the 20 bp instant SEQ ID NO: 41, said SEQ ID NO: 41 consisting of HBV sequence 5’- TTTGTTCAGTGGTTCGCAGG-’3 of GenBank Accession No. KU679939.1 at nucleotides 689-708. 

SEQ ID NO: 34 (29 bp)
	The fourth amplification oligomer comprises the 29 bp instant SEQ ID NO: 34, which itself comprises a 8 bp 5’-CCACAACG-‘3 tag that is upstream of the HBV sequence 
5’-GTGGGCCTCAGTCCGTTTCTC-’3 of GenBank Accession No. KU679939.1 at nucleotides 646-666. 

SEQ ID NO: 35 (35 bp)
	The fourth amplification oligomer comprises the 35 bp instant SEQ ID NO: 35 which itself comprises a 8 bp 5’-CCACAACG-‘3 tag that is upstream of the HBV sequence 
5’-GTGGGCCTCAGTCCGTTTCTCNTGGCT-’3 of GenBank Accession No. KU679939.1 at nucleotides 646-672, wherein nucleotide N at position 30 of the 35 bp instant SEQ ID NO: 35 represents inosine.

Claims 165 and 167
Further regarding SEQ ID NO: 35 (35 bp)
Claims 165 and 167 recites two limitations (i) and (ii) as follows:
“the fourth amplification oligomer comprises 
(i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and 
(ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV”.
Considering limitations (i) and (ii) of claim 165 or claim 167 together, the fourth oligomer is construed simply to be a primer oligomer comprising any 14 contiguous nucleotides selected from 5’-CCGTTTCTCNTGGCT-‘3 of the instant SEQ ID NO: 35, wherein N corresponds to inosine at position 30 of SEQ ID NO: 35.

Claims 167-170
Claim 167 provides an oligomer comprising at least 10 contiguous nucleotides of the 35 bp instant SEQ ID NO: 35, including (N) inosine. 
Claim 168 provides an oligomer comprising at least 14 contiguous nucleotides of the 35 bp instant SEQ ID NO: 35 including (N) inosine.
Claim 169 provides an oligomer comprising at least 18 contiguous nucleotides of SEQ ID NO: 35 including the inosine at position 30 of SEQ ID NO: 35.
Claim 170 provides an oligomer comprising the sequence of SEQ ID NO: 35.

Claim 171
	Claim 171 provides a probe oligomer comprising the 38 bp instant SEQ ID NO: 29, said SEQ ID NO: 29 comprising a 5 bp 5’-CCCAC-‘3 tag followed by a non-nucleotide C9 linker upstream of the HBV sequence 5’-TCATCCTGCTGCTATGCCTCATCTTCTTGTGGG-’3 (corresponding to GenBank Accession No. KU679939.1 at nucleotides 408-440 (SNP embolden and underlined)).

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 165 and 178-183 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR2012-002263 and its English translation are cited on the IDS: pub. Jan 2012: previously cited) in view of Genbank Accession no. GU078862 (Oct 2009: previously cited), Genbank Accession no. FJ709471 (Feb 2009: previously cited), Genbank Accession no. FJ561039 (Dec 2008: previously cited), Genbank Accession no. GQ922005 (Sept 2009: previously cited), Genbank Accession no. FJ349240 (Oct 2008: previously cited), Genbank Accession no. DQ899150 (Aug 2006: previously cited) and Genbank Accession no. KX276834 (May 25, 2016: previously cited) and Wilhelm et al., (2006, Clinical chemistry, 52(6), pp.1161-1167: previously cited) and An et al. (US2003/0050470: previously cited) and SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited).

Claims 165, 180-183
Hyun et al. and GenBank
Regarding claim 165, Hyun et al. teach a method of detecting Hepatitis B virus (HBV) in a sample (see English translation, pg 1, title and para [0001]), comprising: 
contacting the sample with at least first, second, third, and fourth amplification oligomers, thereby forming a composition (see English translation, pg 5-6, para [0013] which discloses a composition comprising Hyun et al.’s primers consisting SEQ ID NOS: 1-4),
performing a nucleic acid amplification reaction in the composition which produces at least first and second amplicons in the presence of a Hepatitis B virus nucleic acid (see English translation, pg 6, last para and English translation, pg 7, last para: wherein Hyun et al. discloses that a real-time PCR amplification assay is performed), and 
quantifying the first and second amplicons (see English translation, pg 7, last para and pg 8, 1st and last para: wherein Hyun et al. discloses HBV gene quantification and measurement of Ct value(s)).
Further regarding claim 165, Hyun et al. teach a first amplicon produced through extension of the first and second amplification oligomers in the presence of the Hepatitis B virus nucleic acid and second amplicon produced through extension of the third and fourth amplification oligomers in the presence of the Hepatitis B virus nucleic acid (see English translation, pg 6, last para and pg 7, last para: wherein Hyun et al.’s teach JKHBV1 primer set having SEQ ID NOS: 1-2 produces a first amplicon the presence of the Hepatitis B virus nucleic acid and the JKHBV2 primer set having SEQ ID NOS: 3-4 produces a second amplicon in the presence of the Hepatitis B virus nucleic acid).
Regarding claims 165 and 180-183, Hyun et al. discloses primers SEQ ID NOS: 1-4 which amplify a surface antigen S (HBsAg) gene sequence of HBV (particularly HBV genotypes A to F) since the sequences of SEQ ID NOS: 1-4 were derived from the following HBV genotypes (see English Translation of KR2012-002263: pg 11, para [0055]):
genotype A- GenBank Accession no. FJ709471;
genotype B- GenBank Accession no. GU078862;
genotype C- GenBank Accession no. FJ561039;
genotype D- GenBank Accession no. GQ922005;
genotype E- GenBank Accession no. FJ349240;
genotype F- GenBank Accession no. DQ899150.

Accordingly, Hyun et al. teach primers of SEQ ID NOS: 1-4 that comprise at least 10 contiguous nucleotides of the HBV sequence(s) of Genbank Accession numbers (a) to (f) provided above. 
The target hybridizing sequence of Hyun’s et al.’s primer are as follows: 
SEQ ID NO: 1 (hybridizes nucleotides 52-71 of GenBank GU078862 (20 bp), first oligomer), 
SEQ ID NO: 2 (hybridizes nucleotides 323-342 of GenBank GU078862 (20 bp), second oligomer), 
SEQ ID NO: 3 (hybridizes nucleotides 109-128 of GenBank GU078862 (20 bp), third oligomer), 
SEQ ID NO: 4 (hybridizes nucleotides 323-342 of GenBank GU078862 (20 bp), fourth oligomer).

The instant amplification oligomers target hybridizing sequence are as follows:
SEQ ID NO: 2 (hybridizes nucleotides 308-324 of GenBank GU078862 (17 bp), first oligomer), 
SEQ ID NO: 3 (hybridizes nucleotides 310-324 of GenBank GU078862 (15 bp), first oligomer), and
SEQ ID NO: 20 (hybridizes nucleotides 247-276 of GenBank GU078862 (30 bp), second oligomer), 
SEQ ID NO: 21 (hybridizes nucleotides 247-268 of GenBank GU078862 (22 bp), second oligomer), 
SEQ ID NO: 22 (hybridizes nucleotides 247-273 of GenBank GU078862 (27 bp), second oligomer).

SEQ ID NO: 41 (hybridizes nucleotides 560-579 of GenBank GU078862 (20 bp), third oligomer), 
SEQ ID NO: 34 (hybridizes nucleotides 517-537 of GenBank GU078862 (21 bp), fourth oligomer), 
SEQ ID NO: 35 (hybridizes nucleotides 517-543 of GenBank GU078862 (27 bp), fourth oligomer).

Because of the word “optionally” in the limitations below from claim 165,
“optionally wherein the first amplification oligomer comprises the sequence of SEQ ID NO: 2”  and
“optionally wherein the fourth amplification oligomer comprises (i) at least 10 contiguous nucleotides of SEQ ID NO: 35, wherein one of the at least 10 contiguous nucleotides of SEQ ID NO: 35 is the inosine at position 30 of SEQ ID NO: 35, and (ii) at least 14 contiguous nucleotides of HBV sequence of a genotype, subtype, or isolate of HBV”
these limitations are not currently applied in defining the structure of the instant first or fourth amplification oligomers. 
The instant first and fourth oligomers are construed simply to be a primer comprising 10 or more contiguous nucleotides of SEQ ID NO: 2 or 3; and a primer comprising 10 or more contiguous nucleotides of SEQ ID NO: 34 or 35, respectively.

An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Claims 178-179
Wilhelm et al. (2006)
Regarding claims 178-179, Wilhelm et al. teach it conventional to perform a linear amplification reaction using at least one primer to pre-amplify or increase an initial low amount of templates recovered from a test sample and thereby generate a suitable quantity of starting templates for further/downstream nucleic acid analysis processes. Wilhelm et al. also teach primer introduces a new primer binding sequence to the primer extension product (pg 1161, right col, the para below abstract and pg 1162, left col, 1st para and pg 1166, left col, last para and right col, 1st para). 
Wilhelm et al. teach at least one amplification oligomer is extended before performing the nucleic acid amplification or an exponential amplification reaction (claim 179) (see pg 1162, Figs.1A-1B, reproduced from pg 1162 of Wilhelm et al).

Wilhelm et al. do not teach an exponential amplification in presence of a Hepatitis B virus nucleic acid and/or producing a first HBV amplicon and a second HBV amplicon.

Figs. 1A-1B:  illustrating a SMART-based RNA preamplification/linear amplification approach performed prior to a real-time (exponential) PCR assay (reproduced from pg 1162 of Wilhelm et al.)

    PNG
    media_image1.png
    714
    363
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine alternative amplification oligomers that are functionally equivalent to the primers of Hyun et al. into an amplification composition for detecting/genotyping HBV sequence(s).
The ordinary skilled artisan would have been motivated to select 10 or more contiguous nucleotides from the well-known HBV sequences having the Genbank Accession Nos. GU078862, KX276834, FJ709471, FJ561039, GQ922005, FJ349240 and/or DQ899150 as taught Hyun et al. and GenBank, so as to provide as primers for amplifying and determining the presence of a HBV sequence in a sample as the selected sequence(s) derived from the various GenBank oligonucleotides correspond to homologs that are beneficial to use for amplification and genotyping.
The ordinary skilled artisan would have been further motivated to follow guidance provided by An et al. and SantaLucia et al. for optimizing the selected sequences for their use as amplification primers.
The ordinary skilled artisan would have had a reasonable expectation of success at making the instant amplification oligomers comprising the recited SEQ ID Nos. in view of SantaLucia et al. who elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
The ordinary skilled artisan would have been further motivated to provide at least one primer to use in performing a linear amplification reaction in a manner as taught by Wilhelm et al. as the primer extension is suitable to either to introduce a new primer binding sequence into the primer extension product or may allow improvement in the sensitivity of a downstream nucleic acid sequence quantification assay(s) (e.g. real-time PCR assay and/or microarray hybridization detection) since the extension reaction increases the initial quantity of starting templates to a suitable amount for the subsequent/downstream assay(s), particularly amplification and/ detection processes. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 165 and 178-183 are prima facie obvious.

Claims 165 and 176-184 are rejected under 35 U.S.C. 103 as being unpatentable over Linnen et al. (US2011/0081645 cited on the IDS) as evidenced by Muthukumar et al. (2008, Laboratory Medicine 39(7):430-436: newly cited) or Sazzarin et al. (2000, Hepatology, 32(4), pp.818-823) in view of Genbank Accession no. GU078862 (Oct 2009: cited on the IDS), An et al. (US2003/0050470 cited on the IDS), SantaLucia et al. (2007, HumanaPress: pp 3-33: cited on the IDS).

Claims 165, 176-179 and 184
Regarding claim 165, Linnen et al. teach a method of detecting Hepatitis B virus in a sample (see pg 25, Table 9, para [0098, [0100]-[0102], [0111]-[0113], [0117]-[0122] and pg 18, Table 6), comprising: 
contacting the sample with at least first, second, third, and fourth amplification oligomers, thereby forming a composition e.g. a composition comprising SEQ ID NOS: 22-23 and SEQ ID NOS: 11 and 15 are disclosed in para [0113]-[0115] and pg 24, Table 8 and para [0119] and pg 24-25, para [0120]-[0122]);
performing a nucleic acid amplification reaction in the composition which produces at least first and second amplicons in the presence of a Hepatitis B virus nucleic acid, wherein the first amplicon is produced through extension of the first and second amplification oligomers in the presence of the Hepatitis B virus nucleic acid (para [0117], pg 24-25, para [0120]-[0121]); and 
quantifying the first and second amplicons (see column entitled “HBV genotype A (copies)” of Table 6 on pg 18-20 and see column entitled “Template copy no” of Table 7 on pg 22-23 or para [0120]-[0122]: which disclose use of the AMPLICOR HBV monitor assay and/or acridinium-ester labeled probes to quantify one or more HBV genotypes of one or more sample(s) and pg 25, Table 9: see column entitled “Copies/reaction”).
Regarding claims 176-177, Linnen et al. teach an isothermal nucleic acid amplification reaction since transcription mediated amplification (TMA) method or of Linnen et al. is an isothermal amplification method (para [0100]-[0102], [0104], Table 6 and pg 22-23, Table 7, para [0111]-[0119]).

Regarding claim 178, Linnen et al. teach a method further comprising performing a linear amplification reaction wherein at least one amplification oligomer is extended before performing the nucleic acid amplification that produces at least first and second amplicons in the presence of a Hepatitis B virus nucleic acid (para [0100]-[0102], [0104], Table 6 and pg 22-23, Table 7, para [0111]-[0119]). 
More specifically as shown in Fig. 2 below, a TMA assay including the TMA of Linnen et al. typically comprises a linear amplification step (i.e. a single primer mediated extension of the cDNA amplicon produced in step 4 of Fig. 2: see step 5).

Fig. 2 Schematics of a TMA assay 
(reproduced from pg 432 of Muthukumar et al. (2008, Laboratory Medicine 39(7):430-436): alternative illustration of TMA also on pg 820, Fig. 1 of Sarrazin et al. (2000, Hepatology, 32(4), pp.818-823))

    PNG
    media_image2.png
    655
    369
    media_image2.png
    Greyscale



Regarding claim 179, Linnen et al. teach a method wherein the nucleic acid amplification that produces at least first and second amplicons in the presence of a Hepatitis B virus nucleic acid is an exponential amplification reaction (para [0034], para [0119]-[0122] or para [0132], [0137], [0139]-[0141], pg 28, Table 13).

Regarding claim 184, Linnen et al. teach a method that further comprises contacting the sample or composition with a probe oligomer, wherein the probe oligomer comprises a non-nucleotide detectable label, a first self-complementary region at its 5’ end, and a second self-complementary region at its 3’ end (para [0136]-[0141]: and pg 13, Tables 13-14, wherein Linnen et al.’s method comprises providing at least one molecular beacon probe oligomer comprising a detectable label).

Claims 165, 180-183
Regarding claim 165, Linnen et al. do not teach: 
a first amplification oligomer comprising a target-hybridizing sequence comprising at least 10 contiguous nucleotides of one of SEQ ID NO: 2 (binding nucleotides 308-324 of GenBank GU078862) or SEQ ID NO: 3 (binding nucleotides 310-324 of GenBank GU078862);

a second amplification oligomer comprising a target-hybridizing sequence comprising at least 10 
contiguous nucleotides of one of SEQ ID NO: 20 (binding nucleotides 247-276 of GenBank GU078862), SEQ ID NO: 21 (binding nucleotides 247-268 of GenBank GU078862), or SEQ ID NO: 22 (binding nucleotides 247-273 of GenBank GU078862);

a third amplification oligomer comprising a target-hybridizing sequence comprising at least 10 
contiguous nucleotides of SEQ ID NO: 41 (binding nucleotides 560-579 of GenBank GU078862); and

a fourth amplification oligomer comprising a target-hybridizing sequence comprising at least 10 contiguous nucleotides of at least 10 contiguous nucleotides of one of SEQ ID NO: 34 (binding nucleotides 517-537 of GenBank GU078862) or SEQ ID NO: 35 (binding nucleotides 517-543 of GenBank GU078862).

 Regarding claims 180-183, Linnen et al. do not teach the second amplification oligomer comprising SEQ ID NO: 20, 21 or 22.
Regarding claim 183, Linnen et al. do not teach the third amplification oligomer comprising SEQ ID NO: 41.
	
Instead, the primers taught by Linnen et al. (para [0061]-[0065]) are for target hybridizing to at least 20 contiguous nucleotides of Linnen et al.’s SEQ ID NO: 1 (nucleotides 166-293 of GenBank GU078862), Linnen et al.’s SEQ ID NO: 2 (nucleotides 244-293 of GenBank GU078862), Linnen et al.’s SEQ ID NO: 3 (nucleotides 266-293 of GenBank GU078862), Linnen et al.’s SEQ ID NO: 4 (nucleotides 304-357 of GenBank GU078862) and Linnen et al.’s SEQ ID NO: 142 (nucleotides 304-349 of GenBank GU078862).

Claims 165, 176-184
An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

Claims 165, 176-184
SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide alternative amplification oligomers that are functionally equivalent to the primers of Linnen et al. for detecting/genotyping HBV sequence(s) e.g. HBV genotypes A-G of Table 9 of Linnen et al.
The ordinary skilled artisan would have been motivated to select 10 or more contiguous nucleotides from the well-known HBV sequences having the Genbank Accession Nos. GU078862 or V00866 (disclosed in para [0060] of Linnen et al.) or other alternative well-known HBV genotype or subtype sequence(s) as taught by GenBank, to provide as primers for amplifying and determining the presence of a HBV sequence in a sample. 
The ordinary skilled artisan would have recognized that the sequence(s) derived from GenBank oligonucleotides correspond to homologs that are beneficial to use for amplification and genotyping and would have been further motivated to follow guidance provided by An et al. and SantaLucia et al. for optimizing the hybridization of primers and probes.
The ordinary skilled artisan would have had a reasonable expectation of success at making the instant amplification oligomers or instant amplification oligomers that further comprises a T7 promoter sequence, and instant probe oligomer in view of SantaLucia et al. who elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 165 and 176-184 are prima facie obvious.

Conclusion
Claims 168-169 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims contain allowable sequences as indicated below in the section entitled “Allowable subject matter”.
Claims 166 and 170-175 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims contain allowable sequences as indicated below in the section entitled “Allowable subject matter”.

Allowable Subject Matter
Claim 166 requires an amplification oligomer comprising the sequence 5’- GGCACCTAGTCCAGAAGAACCAA-‘3, (SEQ ID NO: 2) where the underlined italicized sequence 5’-GGCACC-’3 appears to be a non-HBV hybridizing sequence, possibly a tag sequence. This tag sequence was not found in the prior art. Accordingly, SEQ ID NO: 2 is free of the prior art.
Claims 171-175 require a probe oligomer comprising the instant 38 bp SEQ ID NO: 29, said probe comprising a C9 linker between nucleotides 33 and 34 of SEQ ID NO: 29. SEQ ID NO: 29 is free of the prior art.
Claim 170 requires an inosine containing oligomer comprising instant SEQ ID NO: 35. The instant 35 bp SEQ ID NO: 35 itself comprises a 8 bp 5’-CCACAACG-‘3 tag that is upstream of the 27 bp HBV sequence consisting of 5’-GTGGGCCTCAGTCCGTTTCTCNTGGCT-’3, wherein N is an inosine at position 30 of SEQ ID NO: 35. 
The instant inosine containing sequence of SEQ ID NO: 35 was not found in the prior art.
Claims 168 and claim 169 are directed to an inosine containing oligomer comprising the 14 bp sequence of 5’-CCGTTTCTCNTGGCT-’3 (claim 167/ claim 168) or  the 18 bp sequence of 5’-AGTCCGTTTCTCNTGGCT-’3 (claim 169), respectively; wherein N is an inosine present at position 30 of SEQ ID NO: 35. The prior art do not teach an oligomer comprising an inosine (N) in a position as specified in the sequences above ;or as recited in claims 168-169.

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 17, 2021